Citation Nr: 1423463	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-19 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for gynecomastia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to June 1973.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's appeal was previously before the Board in November 2013 at which time it issued a decision on the issue of an increased rating for service-connected depressive disorder with posttraumatic stress disorder (PTSD) for the period of July 28, 2008, to October 20, 2010.  This issue was the subject of an order from the Court of Appeals for Veterans Claims (Court) in April 2013 vacating a July 2012 Board decision as to that issue only and remanding it back to the Board for action in compliance with a Joint Motion for Remand.  The Veteran did not appeal the November 2013 Board's decision denying that appealed issue.  Consequently, as that issue has been finally decided, there is no further justiciable issue before the Board as to that matter.  

In that November 2013 decision, the Board again remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for gynecomastia, which issue was previously remanded in July 2012.  At this time, the Board finds that all prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

This appeal was processed using the VA's virtual paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran developed gynecomastia because of medication (Spironolactone) prescribed by VA for treatment of his hypertension.

2.  The Veteran's development of gynecomastia from using Spironolactone was not an event that was reasonably foreseeable.


CONCLUSION OF LAW
Compensation under 38 C.F.R. § 1151 for gynecomastia is warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran is seeking benefits for gynecomastia, which he claims is the result of treatment at the Jackson, Mississippi, VA Medical Center (VAMC).  Specifically, he claims that medication he received through the VAMC (Spironolactone) for treatment of his hypertension (which is not a service-connected disability) caused him to develop breasts (i.e., gynecomastia).  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability ... were service-connected" if the additional disability was not the result of wilful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B); Viegas v. Shinseki, 705 F.3d 1374 (Fed.Cir.2013).  Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when hospital care or medical or surgical treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i), (ii).  Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided." 38 C .F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet.App. 362 (2013). 

In the present case, the evidence demonstrates that the Veteran developed gynecomastia in June 2002 after use of Spironolactone for his hypertension.  (See VA treatment records from February to June 2002 and the April 2013 VA examination report.)  Consequently, the evidence demonstrates that the Veteran has as additional disability as a result of VA treatment.

Furthermore, although the April 2013 VA examiner opined that the Veteran's development of gynecomastia as a result of Spironolactone use was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, in a November 2013 addendum to his report (which was provided pursuant to the Board's November 2013 remand), the VA examiner stated that, as gynecomastia is a known but relatively rare side effect of Spironolactone therapy, in his professional opinion, it is less likely than not that a reasonable health care provider would have considered gynecomastia to be an ordinary risk of the treatment provided and disclosed such risk in connection with such treatment.  The Board finds that essentially the examiner opined that the Veteran's gynecomastia was not an event that was reasonably foreseeable.   .

Because the Veteran's development of gynecomastia was not an event that was reasonably foreseeable from his use of Spironolactone, his gynecomastia is a qualifying additional disability and benefits under 38 U.S.C.A. § 1151 is warranted.  

ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for gynecomastia is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


